          Case 3:21-cv-01451-AGS Document 5 Filed 08/17/21 PageID.18 Page 1 of 3



 1                             UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3   KYLE T. K.,                                           Case No.: 21-cv-1451-AGS
 4                                        Plaintiff,       ORDER GRANTING PLAINTIFF’S
                                                           IN FORMA PAUPERIS STATUS
 5   v.
                                                           (ECF 3)
 6   Kilolo KIJAKAZI,
 7                                      Defendant.
 8
 9           Plaintiff moves to proceed in forma pauperis (IFP). Plaintiff qualifies to proceed
10   without paying the initial filing fee, and his complaint states a claim for relief. So, the Court
11   grants plaintiff’s motion.
12                              Motion to Proceed In Forma Pauperis
13           Typically, parties instituting a civil action in a United States district court must pay
14   a filing fee of $402. 1 See 28 U.S.C. § 1914(a). But if granted the right to proceed in forma
15   pauperis, a plaintiff can proceed without paying the fee. Rodriguez v. Cook, 169 F.3d 1176,
16   1177 (9th Cir. 1999).
17           Here, plaintiff owns one asset—a car valued at $4,000—and has no cash on hand.
18   (ECF 3, at 3.) He has no income and no monthly expenses. (Id. at 4-5.) Plaintiff’s normal
19   monthly expenses are $673. (Id. at 1-2, 4-5.) The Court finds that plaintiff has sufficiently
20   shown an inability to pay the initial $402 fee. See Blount v. Saul, No. 21-CV-0679-BLM,
21   2021 WL 1561453, at *1 (S.D. Cal. Apr. 21, 2021) (“It is well-settled that a party need not
22   be completely destitute to proceed IFP.”).
23
24
25
26
             In addition to the $350 statutory fee, civil litigants must pay a $52 administrative
             1

27   fee. See 28 U.S.C. § 1914(a); District Court Misc. Fee Schedule, § 14 (effective Dec. 1,
     2020).
28

                                                       1
                                                                                        21-cv-1451-AGS
        Case 3:21-cv-01451-AGS Document 5 Filed 08/17/21 PageID.19 Page 2 of 3



 1                                  28 U.S.C. § 1915(e) Screening
 2         When reviewing an IFP motion, the court must screen the complaint and dismiss it
 3   if it is frivolous, malicious, fails to state a claim, or seeks monetary relief from a defendant
 4   immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1127
 5   (9th Cir. 2000). In the Social Security context, a plaintiff’s complaint must set forth
 6   sufficient facts to support the legal conclusion that the Commissioner’s decision was
 7   incorrect. “[T]o survive the Court’s § 1915(e) screening,” a plaintiff must (1) “establish
 8   that she has exhausted her administrative remedies pursuant to 42 U.S.C. § 405(g), and that
 9   the civil action was commenced within sixty days after notice of a final decision,” (2)
10   “indicate the judicial district in which the plaintiff resides,” (3) “state the nature of
11   plaintiff’s disability and when the plaintiff claims she became disabled,” and (4) “identify[]
12   the nature of the plaintiff’s disagreement with the determination made by the Social
13   Security Administration and show that plaintiff is entitled to relief.” Varao v. Berryhill,
14   No. 17-cv-02463-LAB-JLB, 2018 WL 4373697, at *2 (S.D. Cal. Jan. 31, 2018) (alteration
15   and citation omitted).
16         Plaintiff meets all four elements to survive a § 1915(e) screening. First, plaintiff
17   “exhausted all administrative remedies by seeking review with the Appeals Council,”
18   which denied his request on “June 14, 2021.” (ECF 1, at 4.) Next, plaintiff claims to reside
19   in Encinitas, California “within the jurisdictional boundaries of this Court.” (Id. at 1.) The
20   complaint also states the nature of plaintiff’s disability: “bipolar disorder, borderline
21   personality disorder, depression, attention deficit hyperactivity disorder (ADHD), and
22   anxiety disorder” which rendered him disabled since “June 21, 2017.” (Id. at 2-3.) Finally,
23   plaintiff identifies the nature of his disagreement with the Social Security Administration’s
24   determination, arguing first that the ALJ “improperly rejected the opinion of [Dr. Lord].”
25   (Id. at 4.) Based on these allegations, plaintiff’s complaint is sufficient to survive the “low
26   threshold” for proceeding past the § 1915(e) screening. Wilhelm v. Rotman, 680 F.3d 1113,
27   1123 (9th Cir. 2012).
28

                                                    2
                                                                                       21-cv-1451-AGS
       Case 3:21-cv-01451-AGS Document 5 Filed 08/17/21 PageID.20 Page 3 of 3



 1                                         Conclusion
 2        For the reasons set forth above, the Court grants plaintiff’s IFP motion.
 3   Dated: August 17, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                                  21-cv-1451-AGS
